internal_revenue_service department of the treasury number info release date index number washington dc person to contact refer reply to cc psi 1-genin-153232-02 date nov dear this letter responds to correspondence dated date submitted on requesting information regarding an election under sec_1362 behalf of after an election termination under sec_1362 sec_1362 generally provides that if a small_business_corporation made an election under sec_1362 and the election was terminated under sec_1362 the corporation and any successor_corporation is not be eligible to make an election under sec_1362 for any taxable_year before it sec_5th taxable_year unless the secretary consents to such election sec_1_1362-5 of the income_tax regulations generally provides that the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should consent to a new election if you have any additional questions please contact our office at sincerely david r haglund senior technical reviewer branch associate chief_counsel passthroughs and special industries
